United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS        September 12, 2006
                        FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                       ))))))))))))))))))))))))))                 Clerk

                              No. 05-60173

                       ))))))))))))))))))))))))))

NUR ALI,

                 Petitioner

     v.

ALBERTO R GONZALES, U S ATTORNEY GENERAL,

                 Respondent


               Petition for Review from an Order of the
                     Board of Immigration Appeals
                            No. A78 881 618



Before JONES, Chief Judge, and REAVLEY and PRADO, Circuit Judges.

PER CURIAM:*

                                   I.

     Petitioner Nur Ali is a native and citizen of Bangladesh.

He entered the United States in July 1996 as a non-immigrant

visitor.   Ali’s visa permitted him to remain in the country until

December 29, 1997, but he stayed past that date.

     On July 10, 2003, the Department of Homeland Security filed

a Notice to Appear (“NTA”) in immigration court, charging Ali as


     *
       Pursuant to 5TH CIRCUIT RULE 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIRCUIT
RULE 47.5.4.
removable under section 237(a)(1)(B) of the Immigration and

Nationality Act (INA), 8 U.S.C. § 1227(a)(1)(B).1    The NTA stated

that Ali’s hearing would occur at a date and time “to be set.”

On the following day, July 11, Ali was notified that his hearing

had been set for July 31, 2003.

     Ali appeared at the hearing and did not contest the factual

allegations against him.   He moved to terminate the removal

proceedings on constitutional grounds.    Specifically, Ali alleged

that the National Security Entry-Exit Registration System

(“NSEERS”), pursuant to which he was placed in removal

proceedings, applied only to males from predominantly Muslim

countries.   The parties agree that Ali also objected to the

immigration court’s exercise of jurisdiction.     Alternatively,

Ali moved to voluntarily depart the United States.    On October

30, the immigration judge rejected Ali’s request to terminate the

proceedings and granted his motion to voluntarily depart.     On

jurisdictional grounds, the court declined to examine the

constitutional question.

     On February 3, 2005, the Board of Immigration Appeals

(“BIA”) adopted and affirmed the decision of the immigration

judge.   Ali appeals.   Because he raises constitutional and legal

questions, our review is de novo.     Bustamante-Barrera v.

     1
       In its definition of deportable aliens, the statute
includes those present in the country in violation of the law.     §
1227(a)(1)(B). The parties do not dispute that Ali overstayed
his visa.

                                  2
Gonzales, 447 F.3d 388, 393 (5th Cir. 2006) (citing Singh v.

Gonzales, 436 F.3d 484, 487 (5th Cir. 2006) and Soadjede v.

Ashcroft, 324 F.3d 830, 831 (5th Cir. 2003)).

                                II.

     First, Ali argues that the NSEERS violates the First, Fourth

and Fifth Amendments.   He claims that, by targeting immigrants

mostly from predominantly-Islamic countries (including his native

Bangladesh), the program discriminates on the basis of religion.2

To this Ali adds the claim that NSEERS’s unconstitutionality made

his apprehension pursuant to it a violation of the Fourth

Amendment.   Because this court and others have repeatedly upheld

NSEERS’s classifications against constitutional attack, Ali v.

Gonzales, 440 F.3d 678, 681 n.4 (5th Cir. 2006), we reject these

claims.

     Second, Ali asserts that the immigration court lacked

jurisdiction because the NTA did not include a date and time.     He

claims this violates 8 U.S.C. § 1229(a)(1), which provides that

written notice of removal proceedings must include, among other

things, the time and place the proceedings will be held.    §

1229(a)(1)(G)(i).   Because Ali did not contest his removability

to the immigration judge, he cannot argue now that the judge


     2
       NSEERS is a government program which, pursuant to 8 U.S.C.
§§ 1303 and 1305, tracks foreign nationals from various countries
who reside in the United States. Ahmed v. Gonzales, 447 F.3d
433, 434 n.1 (5th Cir. 2006). The parties do not dispute
Bangladesh is one such country.

                                 3
lacked jurisdiction to find him removable.   See Sohani v.

Gonzales, No. 05-60435, 2006 WL 2004985 at *1 (5th Cir. July 13,

2006) (citing Qureshi v. Gonzales, 442 F.3d 985, 990 (7th Cir.

2006)).

     The petition for review is DENIED.




                                4